Citation Nr: 1011178	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  06-18 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for posttraumatic stress disorder (PSTD) 
has been received.

2.  Entitlement to service connection for psychiatric 
disability other than PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel



INTRODUCTION

The Veteran had active military service from September 1966 
to September 1968.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2005 rating decision in which the RO, inter 
alia, declined to reopen a claim for service connection for 
PTSD, and denied service connection for a shrapnel wound and 
for melanoma.  The Veteran filed a notice of disagreement 
(NOD) later that month with respect to these three matters; 
however, in an August 2005 letter, he withdrew the claims for 
service connection for a shrapnel wound and for melanoma from 
appellate consideration.  In May 2006, the RO issued a 
statement of the case (SOC) regarding the request to reopen 
the claim for service for PTSD.  The Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) later that month.

In December 2009, the Veteran submitted a November 2009 
letter from Dr. Gerbel, a VA physician, in which the 
physician opined that the Veteran had PTSD and was 
unemployable.  The Veteran did not submit a waiver of his 
right to have this evidence initially considered by the RO.  
As explained further below, because this additional evidence 
is cumulative of medical evidence already of record and is 
not pertinent to the matter herein decided, the Board need 
not refer it to the RO for initial consideration.  See 38 
C.F.R. § 20.1304 (2009).

In February 2010, an Acting Deputy Vice Chairman of the Board 
denied the Veteran's motion to advance his appeal on the 
Board's docket.  See 38 U.S.C.A. § 7107(a)(2) (West 2002); 
38 C.F.R. § 20.900(c) (2009).

For reasons explained below, the Board has now characterized 
the appeal as encompassing the two matters set forth on the 
title page. 

The Board's decision on the petition to reopen the claim for 
service connection for PTSD is set forth below.  The claim 
for service connection for a psychiatric disability other 
than PTSD is addressed in the remand following the order; 
this matter is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the matter herein decided have been accomplished.

2.  In a February 2003 rating decision, the RO declined to 
reopen a claim for service connection for PTSD; although 
notified of the denial in a letter that same month, the 
Veteran did not initiate an appeal.

3.  No new evidence associated with the claims file since the 
February 2003 rating decision, when considered by itself or 
in connection with evidence previously assembled, relates to 
an unestablished fact necessary to substantiate the claim for 
service connection for PTSD or raises a reasonable 
possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The February 2003 rating decision in which the RO 
declined to reopen a claim for service connection for PTSD is 
final.  38 U.S.C.A. § 7105(b) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

2.  As evidence received since the RO's February 2003 denial 
is not new and material, the criteria for reopening the claim 
for service connection for PTSD are not met.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Specific to requests to reopen, the Veteran must be 
notified of both the reopening criteria and the criteria for 
establishing the underlying claim for benefits.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, an October 2004 pre-rating letter notified 
the Veteran that the claim for service connection for PTSD 
had been previously denied because the evidence lacked a 
verified stressor and that the RO needed new and material 
evidence to reopen this claim.  The letter specifically 
advised the Veteran that, in order to be considered material, 
the evidence must pertain to the reason his claim was 
previously denied.  It also informed the Veteran that, in 
order to be considered new and material, the evidence would 
have to raise a reasonable possibility of substantiating the 
claim, and could not simply be repetitive or cumulative of 
the evidence of record at the time of the previous denial.  

The October 2004 letter also provided notice to the appellant 
regarding what information and evidence was needed to satisfy 
the elements of the underlying claim for service connection, 
as well as what information and evidence must be submitted by 
the appellant, and what information and evidence would be 
obtained by VA.  The letter requested specific information 
regarding the Veteran's alleged PTSD stressors and included a 
PTSD questionnaire for him to fill out for this purpose.  The 
letter also specifically informed the Veteran to submit any 
evidence in his possession pertinent to the claim (consistent 
with Pelegrini and the version of 38 C.F.R. § 3.159 then in 
effect).  Hence, the October 2004 letter meets Pelegrini's 
and Kent's content of notice requirements.

The April 2005 RO rating decision reflects the RO's initial 
adjudication of the claim after issuance of the October 2004 
letter.  Subsequently, a May 2006 letter accompanying the SOC 
provided the Veteran with information pertaining to VA's 
assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.  The Board notes that the 
timing of this notice-at the time of, and not prior to, the 
last adjudication of the claim-is not shown to prejudice the 
Veteran.  Because the Board herein denies the petition to 
reopen the claim for service connection, no disability rating 
or effective date is being, or is to be assigned.  
Accordingly, there is no possibility of prejudice to the 
Veteran under the notice requirements of Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's service treatment records (STRs), VA outpatient 
treatment records, private medical records from Dr. Snyder 
and a social worker, and the reports of January 1988, August 
1992, September 1993 VA examinations.  Also of record and 
considered in connection with the appeal are the Veteran's 
military personnel records, an August 1994 letter from the 
U.S. Army and Joint Services Environmental Support Group 
(JSESG) (now referred to as the U.S. Army and Joint Service 
Records Research Center (JSRRC)), a 1967 unit history, and 
various written statements provided by the Veteran and by his 
friends, family, and representative, on his behalf.  No 
further RO action on this matter, prior to appellate 
consideration, is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter herein decided, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that a 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999); Moran v. Principi, 17 Vet. App. 149 (2003).  See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If, however, the alleged stressor is not combat related, then 
a veteran's lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau, 9 Vet. App. at 
395.  See also Zarycki, 6 Vet. App. at 98; Doran v. Brown, 6 
Vet. App. 283, 289-290 (1994).

In a February 2003 rating decision, the RO declined to reopen 
a claim for service connection for PTSD because there was no 
credible evidence verifying the occurrence of an in-service 
stressor.  The pertinent evidence of record at the time of 
the decision consisted of the Veteran's STRs, his military 
personnel records, VA records of evaluation and treatment 
dated through September 2002, private treatment records from 
Dr. Snyder and a private social worker, various written 
statements from the Veteran, a 1967 unit history, and an 
August 1994 letter from the JSESG.  

The Veteran's military personnel records reflect that he 
served in Vietnam from February 1967 to February 1968 with 
the 31st Supply Company as a supply clerk and unit and organ 
supply specialist.  It was noted that he served in the 
Vietnam Counteroffensive Phase II campaign and received the 
National Defense Service Medal, Vietnam Service Medal, 
Overseas Service Bar, the Vietnam Campaign Medal, and the 
Marksman Badge (none specifically for combat).

The Veteran's STRs reflect that the Veteran reported having a 
history of depression and excessive worry on his August 1966 
entrance Report of Medical History.  A physician noted that 
the Veteran had occasional mild anxiety that was not 
considered disabling.  His STRs are otherwise unremarkable 
for any psychiatric disability during service and the report 
of his August 1968 discharge psychiatric evaluation was 
normal and he denied depression and excessive worry and 
nervous trouble of any sort on his Report of Medical History.  
The VA outpatient and inpatient treatment records reflect 
that the Veteran had a long history of polysubstance 
dependence and was treated for this at various VA facilities 
in the late 1970s and 1980s.  He has been diagnosed with PTSD 
as reflected in private records from Dr. Snyder and VA 
treatment records since June 1991.  

On August 1992 VA examination, the Veteran described general 
stressful experiences during service (e.g., encountering 
sniper and mortar rounds, being surrounded by the enemy, 
having 50 percent of his platoon killed in action, missing in 
action, or wounded in action, being on a supply truck that 
blew up).  On September 1993 VA examination, the Veteran said 
he also saw a buddy throw a grenade into home and start a 
fire in a village.  He said that he saw a woman and baby on 
fire and that he recalled holding the baby who had been badly 
burned.  In March 1994, he said the grenade incident occurred 
in May 1967.  He also said that he saw two dead bodies on the 
road between Cam Ranh Bay and Nha Trang in February 1968.

In an August 1994 letter, the JSESG determined that it could 
not verify the Veteran's reported stressors.  It noted that 
the Veteran was assigned to the 31st Supply Company and that 
the unit's mission included operating warehouses in Cam Ranh 
Bay Depot and the outside storage area.  The unit's mission 
also included operation of an Engineer Class IV Yard, a 
combat-tactical vehicle processing park, and the integration 
of a stock control section.  The history and records of this 
unit did not contain any information concerning combat 
activities involving the unit.  The JSESG noted that Cam Ranh 
Bay was attacked in January 1968 during the TET Offensive but 
in order to provide further research, the Veteran would have 
to provide specific information regarding the date (within 7 
days), type of incident, number and full names of casualties, 
unit designations of the company level, and other units 
involved.  The JSESG also noted that anecdotal incidents, 
although they may true, are not researchable.  Hence, the 
general stressors reported by the Veteran could not be 
verified.  

In a September 1995 written statement, the Veteran reiterated 
the general PTSD stressors mentioned above, stating that he 
had been involved in search and destroy missions and under 
sniper fire from the enemy.  He also said that he was wounded 
in the back of the head by shrapnel and received the Purple 
Heart Medal.  The Board notes that the Veteran's STRs do not 
reflect any shrapnel injuries during service nor does his DD 
214 indicate he received the Purple Heart Medal.  

An October 1995 VA treatment record notes that the Veteran 
had memory difficulties and early dementia.  

The basis for the RO's February 2003 denial of the petition 
to reopen the claim for service connection for PTSD was that 
the record did not include any verifiable in-service 
stressors.  Although notified of the denial in a letter that 
same month, the Veteran did not initiate an appeal of the 
February 2003 RO decision.  See 38 C.F.R. § 20.200.  The RO's 
February 2003 denial of the claim is therefore final as to 
the evidence then of record, and is not subject to revision 
on the same factual basis.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of the 
Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran requested that VA reopen the previously-denied 
claim for service connection for PTSD in October 2004.  
Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence 
not previously submitted to agency decisionmakers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated 
by the regulation cited above, and by judicial case law, 
"new" evidence is that which was not of record at the time of 
the last final disallowance (on any basis) of the claim, and 
is not duplicative or "merely cumulative" of other evidence 
then of record.  This analysis is undertaken by comparing the 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial of each claim is the 
RO's February 2003 rating decision.  Furthermore, for 
purposes of the "new and material" analysis, the credibility 
of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 
510, 512-513 (1992).

Pertinent evidence added to the claims file since February 
2003 includes VA outpatient treatment records showing ongoing 
treatment for PTSD and depressive disorder, not otherwise 
specified (NOS).  In April 2005, the Veteran submitted a 
January 1967 Letter of Commendation honoring him as a member 
of the Guard Detail for demonstrating the most outstanding 
appearance, military bearing, and knowledge of general 
orders.  He also submitted a copy of an Army Request for 
National Agency Check, which he said demonstrated that he had 
a secret clearance to deliver ammunition and classified 
material to troops in combat areas around Cam Rahn Bay.  In 
an April 2005 written statement, he reiterated that he had 
come under enemy fire while on guard duty, that he went on 
search and destroy missions, that he experienced enemy 
ambush, that his truck hit a land mine, that he ran supply 
convoys to combat areas.  He also said that he was in Cam 
Rahn Bay during the January 1968 attack, but he provided no 
details regarding his location, involvement, or any other 
specific details regarding a verifiable stressor.  

As indicated above, the Veteran has re-asserted some general 
experiences associated with his service in Vietnam; however, 
such experiences are not capable of independent verification.  
In this regard, the Board observes that stressors that are 
general in description and involve events that would not be 
contained in a unit history or operational report are not 
objectively verifiable.  Anecdotal experiences of this type 
simply cannot be verified independently.  See Cohen v. Brown, 
10 Vet. App. 128, 134 (1997) ("Anecdotal incidents, although 
they may be true, are not researchable.  In order to be 
researched, incidents must be reported and documented.").

As regards the Veteran's potentially verifiable stressors-to 
include any specific incident involving exposure to enemy 
fire, and assertions pertaining to individuals killed or 
injured-the Board notes that, 38 C.F.R. § 3.159(c)(2)(i) 
provides that "[i]n the case of records requested to 
corroborate a claimed stressful event in service, the 
claimant must provide information sufficient for the records 
custodian to conduct a search of the corroborative records."  
VA's Adjudication Manual Rewrite, M21-1MR, Part IV, Subpart 
ii, Chapter 1, Section D, 14(d) (Sept. 29, 2006), states 
that, "at a minimum, the Veteran must provide the following:  
a stressor that can be documented, the location where the 
incident took place, the approximate date (within a two-month 
period) of the incident, and the unit of assignment at the 
time the stressful event occurred."

The Board finds that, in this case, the additionally received 
evidence is "new" in the sense that it was not previously 
before agency decision maker; however, this evidence really 
adds nothing "new" specific to what was found deficient in 
the prior claim for service connection for PTSD, nor is it 
"material" for purposes of reopening the claim.

As noted above, in the February 2003 denial, the RO 
essentially found that the evidence of record at the time of 
the prior denial did not reflect any verified or verifiable 
in-service stressor, and the additional evidence added to the 
record does nothing to change any such finding.  The Board 
also notes that, to the extent any additional medical records 
received reflect opinions relating the Veteran's PTSD to 
alleged in-service stressful experiences, for purposes of 38 
C.F.R. § 3.304(f), the evidence needed to support the 
occurrence of an in-service stressor cannot consist solely of 
such after-the-fact medical nexus evidence.  See Moreau, 9 
Vet. App. at 396.

In sum, the evidence received since February 2003 still does 
not reflect a verified or verifiable stressor to support the 
claim.  Thus, even if some of the evidence could, in a 
limited sense, be considered "new", none of the evidence is 
material because it provides no reasonable possibility of 
substantiating the claim.

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
PTSD are not met, and the February 2003 RO denial of the 
claim remains final.  See 38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.156 (2009).  As the Veteran has 
not fulfilled his threshold burden of submitting new and 
material evidence to reopen this finally disallowed claim, 
the benefit-of-the-doubt doctrine is not applicable.  See 
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence has not been received, the 
request to reopen the claim for service connection for PTSD 
is denied.


REMAND

In light of the current state of the record and recent United 
States Court of Appeals for Veterans Claims (Court) 
precedent, the Board finds that further RO action on the 
matter of service connection for a psychiatric disability 
other than PTSD is warranted.

Recently, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the 
Court held that the Board erred in not considering the scope 
of a Veteran's claim for service connection for PTSD as 
including any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, psychiatric diagnoses of record and other 
information.  

In the instant case, the record includes psychiatric 
diagnoses other than PTSD.  Historically, VA outpatient 
treatment records have shown diagnoses of various depressive 
disorders (major depressive disorder, atypical depression, 
dysthymia), anxiety, adjustment disorder, and psychotic 
disorder, not otherwise specified (NOS).  

Given the presence of these other diagnoses, the Board finds 
that, consistent with the ruling in Clemons, the Veteran's 
appeal must be broadly construed to also encompass a claim 
for service connection for psychiatric disability other than 
PTSD.  As explained in the decision above, however, denial of 
the Veteran's more specified petition to reopen the claim for 
service connection for PTSD is appropriate, as no new and 
material evidence has been received.  However, to avoid any 
prejudice to the Veteran, the remaining matter of the 
Veteran's claim for service connection for psychiatric 
disability other than PTSD must be addressed by the RO, in 
the first instance.  Hence, a remand of this matter to the RO 
is now appropriate.

Prior to adjudicating the claim, the RO should obtain and 
associate with the claims file all outstanding VA treatment 
records.  The claims file includes VA outpatient treatment 
records from the Asheville VA Medical Center (VAMC) dated 
through December 2005.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain  from the Asheville VAMC any records of mental 
health evaluation and/or treatment of the Veteran since 
December 2005, following the current procedures prescribed in 
38 C.F.R. § 3.159(c) as regards requests for records from 
Federal facilities. 

Further, to ensure that all due process requirements are met, 
the RO should also give the appellant another opportunity to 
present information and/or evidence pertinent to the claim 
remaining on appeal.  The RO's notice letter to the appellant 
should explain that he has a full one-year period for 
response.  See 38 U.S.C.A 
§ 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2009) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2009).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full VCAA compliance.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development or notification action deemed 
warranted by the VCAA prior to adjudicating the matter 
remaining on appeal (to include arranging for the Veteran to 
undergo further examination, if warranted).  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the 
Asheville VAMC all records of mental 
health evaluation and/or treatment of the 
Veteran  since December 2005.  The RO must 
follow the procedures set forth in 38 
C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.  

2.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the claim 
for service connection for psychiatric 
disability other than PTSD.  The RO should 
explain the type of evidence that is the 
Veteran's ultimate responsibility to 
submit.

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. § 
3.159.  All records and responses received 
should be associated with the claims file.  
If any records sought are not obtained, the 
RO should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action to 
be taken.

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted (to include 
examination of the Veteran, if 
appropriate), the RO should adjudicate the 
claim for service connection for a 
psychiatric disability other than PTSD in 
light of all pertinent evidence and legal 
authority.  

6.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them an 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


